        Case 2:21-cv-03046-ER Document 20-2 Filed 08/02/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHESTNUT STREET CONSOLIDATED,                :
 LLC                                          :
                                              :
                   Plaintiff,                 :       CIVIL ACTION
                                              :
        v.                                    :       No. 2:21-cv-03046-ER
                                              :
 BAHAA DAWARA, et al.                         :
                                              :
                   Defendants.                :

                                 [PROPOSED] ORDER

      AND NOW, this ___ day of _________________, 2021, upon consideration of the Motion

of Defendants Bahaa Dawara and Imad Dawara to Dismiss Plaintiff’s Complaint, ECF No. 1, and

Plaintiff’s response thereto, it is hereby ORDERED and DECREED that the Motion is

GRANTED. Plaintiff’s Complaint is hereby dismissed with prejudice.

                                                  BY THE COURT:


                                                  _________________________
                                                                    U.S.D.J.
